DETAILED ACTION
Applicant’s arguments, filed on 02/16/2021, have been fully considered.  Every ground of rejection set forth in the Office Action dated 11/20/2021 is maintained except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTION(S).”  New grounds of rejection (if any) are provided under the subheading “REJECTION(S) NECESSITATED BY CLAIM AMENDMENTS.”
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Status of the Claims
Claims 1, 5-16, 23, 25, and 27-37 are pending.  Claims 8-16, 23, and 27-34 stand withdrawn and claim 37 stands allowed.  Claim 1 is amended.  Claims 1, 5-7, 25, 35, and 36 are the subject of the Office Action below.

WITHDRAWN REJECTION(S)
Applicant’s claim amendments require the withdrawal of the previous rejection(s) and necessitate the new ground(s) of rejection set forth below.

REJECTION(S) NECESSITATED BY CLAIM AMENDMENTS
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 

Claims 1 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zipper (U.S. Patent No. 3,803,308 issued on 04/09/1974; of record) in view of Abbott et al (U.S. Patent Application Pub. No. 2009/0311305 published on 12/07/2009; of record), Burgess et al (U.S. Patent No. 5,458,746 issued on 10/17/1995; of record), and Marques et al (2011, Dissolution Technologies, Vol. 18, No. 3, pgs. 15-28; of record).
Transitional phrases other than “comprising,” “consisting of,” and “consisting essentially of” must be interpreted in light of the specification to determine whether open or closed claim language is intended. See MPEP § 2111.03(IV).  In this case, although claim 1 recites a copper-ion containing suspension with the transitional phrase “consisting of,” the copper ion treatment composition, as a whole, is inclusive or open-ended and does not exclude additional, unrecited elements by reciting the phrases “one or more buffers disposed in the saline solution” as well as the product-by-process transitional phrase “leached into the solution by” as the Specification makes no mention that the product/process steps following the phrases are closed-ended.  Thus, additional unrecited components may be added to the saline solution component of the composition/suspension.
Zipper teaches a copper ion-containing contraception treatment suspension composition comprising a solution consisting of physiological saline (i.e., a saline solution) and copper ions disposed in the solution (Abstract; col 2, lines 48-51; and Example 2) wherein the copper-ion solution may be introduced into the uterus (i.e., a topical treatment for use on the body) (col 2, lines 35-47).

Zipper further teaches that the contraceptive effective amount of soluble copper may vary from 0.002 mg to 2 mg per day, which can be achieved by controlling the crystal size of solids or the concentration of soluble or slightly soluble compounds in suspensions or solutions thereof (col 2, lines 60-63 to col 3, lines 1-3 and claim 5).
Although Zipper teaches that the effective amount of copper may vary and that the solution is sufficiently biocompatible for intra-vaginal route of administration, Zipper does not specify the pH by adding a buffer to the saline solution that is suitable for intra-vaginal administration (i.e., a pH of 5 +/- 0.4) and that the copper ions are leached from pure copper.
Abbott et al teach the use of copper metal as an antimicrobial agent to therapeutically treat abnormal biological conditions in the vagina wherein the copper metal is preferably pure copper (i.e., 99.95% after processing), which has the greatest anti-microbial effect (Abstract and para [0018] and [0019]).
Burgess et al teach making a copper ion solution by leaching copper ions from a copper source (Steps (A)-(E); Abstract; col 3, lines 28-60; col 4, lines 20-39; col 4, lines 66-67 to col 5, lines 1-28; col 7, lines 56-67 to col 8, lines 1-65; col 9, lines 12-58).
Marques et al teach various simulated biological fluids and, preferably, in the form of aqueous buffer solutions for drug delivery that include, inter alia, a vaginal route (Abstract; col 1, first full paragraph; and page 26, col 1, second full paragraph) which are useful for simulating conditions that are closer to those encountered in vivo (page 
Marques et al further teach that the vaginal pH in an adult female varies between 4.0 and 5.0 and may increase up to 7.0-7.4 in the postmenopausal state or after oophorectomy (page 23, col 1, fifth full paragraph). 
As to claims 1 and 25, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the copper-ion suspension composition of Zipper by using copper ions leached from pure copper and by further adding a buffer to optimize the pH to 5 +/- 0.4 (i.e., a simulated vaginal fluid environment) as taught by Marques et al such that the composition consists of copper ions, saline, and a buffer because the contraception composition of Zipper is designed for topical intra-vaginal administration and Abbott et al teach an improvement by using pure copper (i.e., 99.95% copper content), which has an added anti-microbial effect wherein a solution of copper ions of the pure copper may be obtained by the process taught by Burgess et al and Marques et al teach that adding aqueous buffered solutions based on the pH of between 4 and 5 and up to 7.4 is useful for simulating the vaginal pH of an adult female and the claimed pH ranges overlap or lie within the ranges taught by Marques et al and a prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of copper ion to the ranges recited in the claims because Zipper teaches that the amount of copper is a result-effective variable for determining optimum or workable ranges by routine experimentation based on the dosage required per day and the crystal size of solids or the concentration of soluble or slightly soluble compounds in suspensions or solutions thereof.	
Moreover, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Here, the above claims recite a product-by-process wherein the copper ions are disposed in the saline solution by placing a solid copper metal of 99.5% or greater copper content into saline solution, allowing the solid copper metal to remain in the solution for a predetermined period of time, and removing the copper metal from the solution after copper ions have leached into the solution.  The product resulting from the process is identical to what is taught by the above prior art combination as set forth, supra.  Therefore, the above claims are obvious over the prior art even if the solution is made by a different process.

Claims 5-7, 35, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zipper in view of Abbott et al, Burgess et al, and Marques et al  as applied to claims 1 and 25 above, and further in view of Daunter (U.S. Patent No. 4,959,216 issued on 09/25/1990; of record).
The prior art combination of Zipper, Abbott et al, Burgess et al, and Marques et al teach a topical copper ion treatment composition as applied to claims 1 and 25 above as set forth, supra.
The prior art combination differs by not reciting that the composition is combined with a topical cream base.
Daunter teaches a contraceptive preparation comprising an effective amount of copper ions useful for introducing into the vaginal and/or cervical regions of the female reproductive system (i.e., topical administration) (Abstract; claim 5, 6, 20, and 21; and Example 1 at col 3, lines 65-69 to col 4, lines 1-31) wherein the effective amount of copper ions are toxic to spermatozoa (col 4, lines 20-31).
Daunter further teaches that the contraceptive may be applied as a cream (col 3, lines 6-12 and claim 14).
As to claim 5, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the copper-ion suspension composition of Zipper, Abbott et al, Burgess et al, and Marques et al as applied to claims 1 and 25 above by combining the composition with a topical cream base as taught by Daunter because Daunter teaches that a cream base may be used as a topical carrier for introducing into the vaginal and/or cervical regions of the female reproductive system and it is prima facie obvious to substitute or combine one topical intra-vaginal carrier with another, both useful for intra-vaginal topical administration of copper ions that effective for contraception with a reasonable expectation of success.
prima facie obvious to one of ordinary skill in the art at the time the invention was made to further modify the above copper-ion cream composition of Zipper, Marques et al, and Daunter by optimizing the effective amount of copper ions to the amounts recited in the claims because Zipper and Daunter teach that the effective amount of copper ions is a result-effective variable for determining optimum or workable ranges by routine experimentation based on the amount effective for contraception and toxicity to spermatozoa, which can be achieved by controlling the crystal size of solids or the concentration of soluble or slightly soluble compounds in suspensions or solutions thereof and, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Response to Arguments
Applicant’s arguments will be addressed as they apply to the above prior art.
In the reply filed on 07/13/2020, Applicant traversed the above rejection(s) for the following reasons:
(1)	Applicant alleges claim 1 does not recite an open-ended transitional phrase.
This is not found persuasive.
As noted in the newly applied prior art rejections above, transitional phrases other than “comprising,” “consisting of,” and “consisting essentially of” must be interpreted in light of the specification to determine whether open or closed claim 

(2)	Applicant further alleges Zipper includes unrecited ingredients and does not recite the product-by-process steps added to claim 1.
This is not found persuasive.
The claims are open-ended for reasons set forth, supra.  Thus, even assuming, arguendo, that the prior art combination would result in a product containing unrecited elements, the prior art product would still read on the recited claims.
As to the product-by-process limitations added to claim 1, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Here, the above claims recite a product-by-process wherein the copper ions are disposed in the saline solution supra.  Therefore, the above claims are obvious over the prior art even if the solution is made by a different process.

(3)	Applicant further alleges Abbott et al fail to cure the deficiencies of Zipper alleged above.
This is not found persuasive.
Zipper lacks all of Applicant’s alleged deficiencies for reasons set forth, supra.

(4)	Applicant further alleges Burgess et al use impure sources of copper in the leaching steps resulting in a product containing unrecited elements.
This is not found persuasive.
The claims are open-ended to include unrecited elements and the product from the prior art combination is identical to the product resulting from process steps recited in the claims for reasons set forth, supra.

(5)	Applicant further alleges Marques et al fail to cure the deficiencies of Zipper, Abbott et al, and Burgess et al as alleged above.
This is not found persuasive.


(6)	Applicant further alleges Daunter fails to cure the deficiencies of Zipper, Abbott et al, Burgess et al, and Marques et al as alleged above.
This is not found persuasive.
The combination of Zipper, Abbott et al, Burgess et al, and Marques et al lack all of Applicant’s alleged deficiencies for reasons set forth, supra.
	For these reasons, the above rejections are proper.

Conclusion
Claims 1, 5-7, 25, 35, and 36 are rejected.
Claim 37 stands allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS J PARAD whose telephone number is (571)270-3817.  The examiner can normally be reached on 9:30 AM - 6:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS J PARAD/           Primary Examiner, Art Unit 1612